BUSSEY, Judge.
Petitioner in error, hereinafter referred to as defendant, was charged by information in the district court of Pittsburg County with the offense of burglary in the second degree while acting in concert with one Teddy Gordon McGuire. A severance was granted, and the defendant was tried before a jury on November 17, 1960, whereupon defendant was found guilty and sentenced to serve a term of two years in the state penitentiary. Defendant then filed a motion for new trial, and upon the overruling of said motion attempts to appeal to this court.
The petition in error with casemade attached was filed in this court May 18, 1961. Oral arguments were set for July 26, 1961, at which time neither the defendant nor his attorney appeared. Nor were briefs submitted by either the defendant or the Attorney General. The case was thereupon submitted on the record.
We have carefully examined the record and find that it does not contain a copy of the formal judgment and sentence. Under such conditions the Court of Criminal Appeals is without jurisdiction to consider the record as an appeal by transcript or by casemade. Bradford v. State, 3 Okl.Cr. 367, 106 P. 535; Allen v. State, 6 Okl.Cr. 665, 118 P. 1102; Fowler v. State, 11 Okl.Cr. 157, 143 P. 658; Loyd v. State, 12 Okl.Cr. 82, 151 P. 1190.
This appeal is accordingly dismissed.
NIX, P. J., and BRETT, J., concur.